Title: From George Washington to the Maryland Legislature, 20 January 1790
From: Washington, George
To: Maryland Legislature



Gentlemen,
[New York, 20 January 1790]

I receive with the liveliest emotions of satisfaction, your expressions of gratitude for my having accepted the Office of President of the United States, and your congratulations on that event.
From the enlightened policy of the Legislature of the Union, in conjunction with the patriotic measures of the State Assemblies, I anticipate the Blessings in reserve for these United States: and so far as my Administration may be conducive to their attainment, I dare pledge myself to co-operate with those distinguished Bodies, by constantly respecting and cherishing the rights of my fellow-Citizens.
Your mention of the place from whence you address me awakens a succession of uncommon reflections. In noticing the eventful period, since the resignation of my military command; I trace, with infinite gratitude, the agency of a Providence, which induced the People of America to substitute in the place of an inadequate confederacy, a general Government, eminently calculated to secure the safety and welfare of their Country.
The good dispositions of this People, and their increasing attachment to a Government of their own institution, with the aid of wisdom and firmness in their common Councils, afford a well founded hope, that the dangers of civil discord may be averted, and the Union established on so solid a basis that it may endure to the latest ages.
When I reflect on the critical situations to which this Country has been more than once reduced, I feel a kind of exultation in the character of my Countrymen, who have rescued it from threatened ruin by their virtue, fortitude, intelligence, and unanimity.
I thank you for the favorable sentiments which you are pleased to express of my public conduct, and for the affectionate interest which you have the goodness to take in the success of

my measures and the preservation of my health. I pray for the Divine Benedictions on you, Gentlemen and on your State.

Go: Washington

